 

Case 1:20-cv-01351-RGA Document 2 Filed 10/06/20 Page 1 AYP PetBy* 2

fr

 

 

: Nil oor 6 zoz0 |

U.S. DISTRICT COURT
DISTRICT OF DELAWARE

 

 

 

 

 

Delaware }

| "Lh The United states Dishact Court

Leo Brandon Farnsworth ,
Plaintife

ww Docked #e 29° 1351

j - ;
Complain’

Voseph A. Biol en an

“Jill Bides

Deloware State Poltee

‘Detawewre Forensic Exum) ners GF Ice.

Carts C. Dunn, Db efenolants)

we Surisdiction g Venue

I, This is a civil complaint authorized by

stoke low of a bts secured h e Consdadlchion
of dhe United Uslodes. “The cal has \urksdictton

under 2F U.S.C. Section 1331 and 49 (4) (3)

Plain Farnswerdh seeks deolarc rolied

| mrsucnt to DP USC. Seedtton DQCX and 220,
“Plant +P Farnsworth’ claims for fn ‘unchive
relief Gre authorized QF WSC. stetion
2283 and 2254, as Wellas Rule GF of He

| Federal Rules oF Civil Proeedare,

a

 
Casd 1:20-cv-01351-RGA Document 2 Filed 10/06/20 Page 2 of 10 PagelD #: 3

|
|
i

2 “The United Stocdes District Court of Delaware
Is Anh RO price Venue under LTS ASL, Section
134 rey ke because it fs Where the everts Givin
Fise ~ts these clai ms 6CouUrred. y
| | Tt. Plain hfe
9. Plainti if Farnsworth )s a third pardy do the
ier death of Neilia Hunter Biden anol
y BTA ol, Plaintit? Foensworth withessed 6

pane ayo PF b “JOS ep LR. Biden , Tr on|about
Oc tober ! ae a Go 6h year Cold black
| fran whom me have callabgraect with “Soe Biden
‘Aho Jill [Btden ‘ Chore was having Gr L year

bit Toseph, R. Biden Tir, while’ beth were marred

+0 each others sponses). There hs Circumstantial

 eMtler that both Neitia Honde~ Bidler ano
| an hter Amy Biden Were prnrelerect on/ about
oreo 15) fang |r Wil min ton , D)E Grea,
| Delo DePendante Claims le
4. Detencland Joseph Ke Biden Sn was
fis pond of Neilso Uewrber Biden, hol Fdhe
fo Biden and Is hein alleg ed do have
‘Committed Warton Miscondct jn on murder of
loth Netlia Hunter Biden and Airy Biden by acts
ond /or omissions which vfolated the thn A Stadler
-~Q-

 

 

 

 
Case 1:20-cv-01351-RGA Document 2 Filed 10/06/20 Page 3 of 10 PagelD #: 4

|
laws Governing a Wrungfil death by des cep
schete T den ny Nel Hunder Bre

Biolen the rigkt fo lefe, libe ety) and unsat ry
es jness prithouct Aue process roled,
BeSendoyt Jill Biden, was the mistress to
oceph R. Biden y dh and id so Knowing
Commt¢t aolul with “Joseph RK, Bidel!
atleast A year prior 4to fhe murde- of Neil
Hande- Ritler and fry Bidlen, b fen cland
Trill Biden rs betre ed dv pas Com
Warton Mistondact alle muroler of

Netlta Hender Biden, thal Bolen fn by acds
and /Or omjss tons phich Vista: hiteol
Stotes laws yeni G wre di lok hy

design /schemes te y Merle Huader Ber and
ey Lowen. fhe be My [ibe, lees And porsukt
or howpiness wide: clue process fforded, Jill

Ae did so pash de Biden Chevrole sition
gh fudo the frotlfe of fre droctu~ draile-
Oren by bet inant Cutts C. Dunn, then 9 Ceol j
Ano dhe rive —thru of A Crhner Goon
fey ihe Hurder Biden clarin the invengatio

Ber do dirscloreA the molive ] inden} of

deaths, And orchestrated o lie do Covert

 
Case

1:20-cv-01351-RGA Document 2 Filed 10/06/20 Page 4 of 10 PagelD #: 5

Crimes of murder ue 62 desi SAE dak 3

On all tas oN te Riclene” be se here
Wes Oppor-du awe Kor fhe-mure, Hurder 5 mn
In dhe act being In Conflfcd of) interes
Was ch the CA beer rt a Ukraine

Compony while azepl, RK. Biolen Tr ‘Was
We’ eettins Vice Peto Tod the Unided |
Stotes, heceny- Senede inyestagedion oid
SO fing Phat by Acts ond/or omissions.
Hunter Brel hentfelecl fram Ukraine
grvermen? Cond aed vite a US. Green

beftnctont(s) From pre Delaware pa
L frend C0A Tihue ru

pice A OH te Unled steer Dedendat
iden anck (Fa-me-) Second Lacy Srl
Biden Frum Inv egg atlons - oF “Criminal
murder in The / hegpre, - The Plointtt
jr good ~Farth, has eveked the F0IR
and regnested a copy of dhe Stele Police
R epards’ cupy ad” photos, and other
Cyidence “ty pegpendent’y Ivers) Investiade dhe /nurclers
Fi pekindardad fro Delaware Forensic
Exorinerts obprce. did pristelendity dre

L}-

 
Case 1:20-cv-01351-RGA Document 2 Filed 10/06/20 Page 5 of 10 PagelD #: 6

Ga of death by os Prurde- as a
fot ce Pre. Neath Weilie Hurde— Biden
rey and. daughter Bioy eo on Pecembe—~]F] 7792.
1 bees Curtis cen gt” Pon |
js eo pas Crash | jens
syle" Sdedton wagon. Ld- duel be holed
fhe Tracfo drafler prekes Were hever
noe eal | dius Killin fre vpitims ad dae Scene
Bo ¢ CHme, b1s0/gecaroli qo hws accourds
“ was Dedencant Curdiz Cl Dann whomwas the
Fi rsd person to a Spoproceh Neorla Nurde-~ Bidens
| fotelled (hevrokd ‘s on, Witrese
| Te drom dhe volice f est tgcction neeel
ti be reveled ee hy an incepmrotent thvesctigatiin

10, On [or hod Decemior 15; 19772, Neilio Hunde
Neale Was Bnet ntl chap on fhe [rest biatndl lane ot

 

 

ved ab he inder-secdion
(red one per! vin ite ) [nes Biders was

en acl ohrdls Gnd “Jue Apel

Latinecs [ep CASe deliberate left In the cor over

W) che month ofder Novermbe % 1972. electton. Mrs.

Bide, wos struck from behind by Ded encand Fill
a

 
Case 1:20-cv-01351-RGA Document 2 Filed 10/06/20 Page 6 of 10 PagelD #: 7

Biden, Leiber ar dolla the tamil eis eee
regen Seas Gale Heid: piso ed te
|\SO she could baye Se YOS&p AR. Gielen we, 10 | CTD p
im Til l Biden's e-hoc lind pes isles Oh
| aside Edi on ich Gire 0h Se MAE 2) Qvev,
t | Dia Hhi § =r hew Che evidence |
Grek Cover Wp pas copes, which clearl
well AS Connvincel Shows Hed sail Frags
was invelved wtth Joseph R Biden Tr While
| Neil 1G Bidlen pas. prgnard with Bany Biden, Boh

__ ¥ ‘Delencloanfis) Toseph R Biden Tr, Til Bidler, and

 

. | Huae- Biden it leol_ <o ‘Oliselose to the’ |

| | Pelawere Stete Police tn 197 OF ft the cain —
ree Plane df sdedes Phe he | persorelly witnessed OA

(30 _year ald Fereph R_Bidlen jan _hend—dleliver a
4 Abge. enyel op @ Pw YO js logka ‘black mar On
label fet ube Is WD. J4- WAS | Stindiy odlernwon

about Od pw p | ai pdideeS famil pes Or heir =

(pe wovy back fron /nevyland ole Visidin the -

| tip —mmedhers Fami ly. The hts ad [nc onalol’s fh

- |W , Delawere’. |
13s. sie B bel awore Slate Pelice showa how Ve - Rnunn

about the. transhee ot the | large marillia enyelope,
‘ heck the Plaine Was only = bare old ot dhe

| ba. “ees ho ctoctule od | imidetigns Ch. / degree
[stad [ph the Bolawere tere lobe. Plaindibh Claims

 

 
in 1:20-cv-01351-RGA Document 2 Filed 10/06/20 Page 7 of 10 PagelD #: 8

[dire cognizable clue fu had he Khown of the murchr
plot tte WGs Tevet to ill Neilia Hunde Bide,

3h haye Came Forward Scone

 

 

 

 

  

 

Ath
p= a —

is P Ploind hs niet moore by pederence

| poragraphs I-15.” _
WG. Déferdand Joe, Biden used fed ical pretind | and

 

coll ASIOR fo keep PletrdiFl fiom. his dlay hh court
and _d0_irdepencenty fnvestigade G murder of
H Which. Pedenotend— Jue bi Biden LS allegeol fu hewe
| been dhe master-—minol of et ell
“p Deter dank “Joe IBiden has Ci-comvyented the
ap feasted process sn fidqeod Teverage tu Win
(Na Presid erctiod ele th by htmai ming silent
i Nedénoland Jil idle ticeok fact oA means And!
| _Cllaséeh with Joseph R. Bicler Jn anced Harder Biden
Be te te remain ood of the tucticial prUeee OS pellas
| Cullabcreded pith othets (romed) to. hiole “dledails
ok On aftote fo keep Plaintiffs eye-widnecs
— testimony gud-oP-Ciurh
D- Dedtnoant Joe B Biden “Fil Biden cr Hurle- Bieler —
acs eect Ann dick JU Anovdngly,. willingly yand | fel snigasl commit
| eee pe beduré a On inves tigad tun pate fhe deadh of
Nea Nunde Biclen , andl “Aimy Biclon, - oe

 

 

 

 

 

 

 

 

 

 

“20 Plott has ne cdhe- meas do adepualely
bring the-claime 0 the Adv of licks, whe lon
| | 42 yrmmence Leja { aed ion against ramet dedircantl,

 

 

 

 
Bray Belin, ond. 4 ol

Case 1:20-cv-01351-RGA Document 2 Filed 10/06/20 Page 8 of 10 PagelD #: 9

_ 2 L. Plaindrdd Farnsbrorth has ho plain, ade ale,
Or Complete pemedy at Jaw fe adener te ——
| Wrongs dlesorthed herein. Plaindst? har heen
and pill Ccoxttruc tu he deprivect of acc4esr fv _
| the Comds fr Delaware, to fave his case heard, _
ve — VT Prye mo elie
—Piherebors; fhe Pld pespecKully proys
that fats Court enter jaolyment 9
D2. Cranting Plaint Po. scorn An jnfuancti ve. _
[relief allonidy in do praceed jth am fndgpede
“trwechgadionVoF dhe deesths of Neilia Hunde Bidey,

 

 

ow Ploinhttl access to omy /

oll excel poctiry LN iclen €e beFure hod 7 Vilna —

(23, Gronting & Preliminary Fripnchive Relief fo
prodeed Hrd eNidlenee, ancl Th grind jrmeclict

elie? He Plant¥P “pod prohibits retolicdion,
24. Plant files Ahi . Complaint in gaooltoith, And _

18 nob Fitvaluc, misled, anc or foils fo seek rebel
|| ’
s Phick Connect - be ature AS prischie¥ .

 

|) Dated Ocdobe), Daze iis — 7
| ae Kespecdttidly submitted
: se Bindet = to |
Lee Branden Forns perth
Plante

or
Case 1:20-cv-01351-RGA Document'2 Filed 10/06/20 Page 9 of 10 PagelD #: 10

 
 

— Bretaded at Callan Virgen on Jorber 2020.

. Vests cad} 10h

 

 

T have” Heal Fhe Pureg gin ve mpl. And. A
Verity thod the madlece “alleged ye

 

- _ Oxcepr 4 as eh “predlecr alleged’ oH nde inadion, and -
_helief, aed ae bh Those ele Fhem fo be true, /
ral arr! Ped the

   

 

 

: Te ~~ a
Zee Bronolon Farnswordh,

OPeen Rock Correctiinal Conder
4s Green R uke Zone

0. Bo» 1000 ne
— Ghotham, VA Qyesat i

” Commonpeoal th oe \li inia “erly thatthe above Notary co

7 “epaate “uty eae

 

   
   

Sirgen anol sebseribed bey hand. diet
ey. of Siphon, 2020. ae

 

 

 

. Py Commresian epiresS 5/3) Jai.
Leo Bran dork AFEai2e-fy-DLeRI-REAHOQguMEN) 2; Tiled-19l9G/20 Page 10 0f 10 a

    

   

PITNEY BOWES

a

Va a
a 5 Yr ra 3 WH i“ Sa A
Paes, 224531 $ 000.65°

eg 0000371086 OCT ‘O02 2020

 

« FILED.

OC? @ 6 Zoed

8. DISTRICT COURT
pigtaict OF DELAWARE

    

 

 

 

*L egal ”

 
